Citation Nr: 0527226	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  04-38 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to special monthly compensation (SMC) based on a 
need for the regular aid and attendance (A&A) of another 
person or being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his daughter


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from May 1945 to 
April 1946.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The veteran testified at a Board videoconference hearing in 
September 2005.  A transcript (T) of the hearing has been 
associated with the claims file.  In September 2005, the 
undersigned Veterans Law Judge granted the motion to advance 
the case on the Board's docket on account of the veteran's 
advanced age, which had been made at the hearing.  38 C.F.R. 
§ 20.900(c). 


FINDING OF FACT

The veteran requires regular assistance in most aspects of 
daily living activities, principally with respect to 
protection from hazards incident to his daily environment, 
bathing and ambulating on account of service-connected 
disabilities.


CONCLUSION OF LAW

The criteria for SMC based upon the appellant's need for the 
regular A&A of another person have been met.  38 U.S.C.A. 
§ 1114 (West 2002); 38 C.F.R. §§ 3.350(b), 3.351, 3.352(a) 
(2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  In the decision below, the Board has 
granted the veteran's claim for SMC based on a need for A&A, 
and therefore the benefit sought on appeal has been granted 
in full.  Accordingly, regardless of whether the requirements 
of the VCAA have been met in this case, no harm or prejudice 
to the appellant has resulted.  See, e.g., Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92.

Analysis

If the veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet, or of one hand and one foot, or is blind in 
both eyes, with 5/200 visual acuity or less, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance, special monthly compensation is 
payable.  38 U.S.C.A. § 1114(l).

The special monthly compensation provided by 38 U.S.C. 
1114(l) is payable for anatomical loss or loss of use of both 
feet, one hand and one foot, blindness in both eyes with 
visual acuity of 5/200 or less or being permanently bedridden 
or so helpless as to be in need of regular aid and 
attendance.  (1) Extremities. The criteria for loss and loss 
of use of an extremity contained in paragraph (a)(2) of this 
section are applicable.  (2) Eyes, bilateral. 5/200 visual 
acuity or less bilaterally qualifies for entitlement under 38 
U.S.C. 1114(l).  However, evaluation of 5/200 based on acuity 
in excess of that degree but less than 10/200 (Sec. 4.83 of 
this chapter), does not qualify.  Concentric contraction of 
the field of vision beyond 5 degrees in both eyes is the 
equivalent of 5/200 visual acuity.  (3) Need for aid and 
attendance.  The criteria for determining that a veteran is 
so helpless as to be in need of regular aid and attendance 
are contained in Sec. 3.352(a).  (4) Permanently bedridden. 
The criteria for rating are contained in Sec. 3.352(a).  
Where possible, determinations should be on the basis of 
permanently bedridden rather than for need of aid and 
attendance (except where 38 U.S.C. 1114(r) is involved) to 
avoid reduction during hospitalization where aid and 
attendance is provided in kind.  38 C.F.R. § 3.350(b). 

The need for aid and attendance means helplessness or being 
so nearly helpless as to require the regular aid and 
attendance of another person.  The criteria set forth in 
paragraph (c) of this section will be applied in determining 
whether such need exists.  38 C.F.R. § 3.351(b).

The veteran, spouse, surviving spouse or parent will be 
considered in need of regular aid and attendance if he or 
she: (1) is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or (2) 
is a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in § 3.352(a).  
38 C.F.R. § 3.351(c).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment. 

"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  

It is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made.  The particular personal 
functions, which the claimant is unable to perform, should be 
considered in connection with his or her condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the claimant is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a).

The Board finds that the appellant's claim of entitlement to 
SMC based upon the need for A&A is sufficiently substantiated 
in the record.  The appellant has provided evidence, and the 
reports of examinations beginning early in 2003 include 
sufficient information for an informed determination, as 
recent examinations have assessed his need for A&A.  The 
Board must observe that a schedular 100 percent evaluation 
for a service-connected disability is not a threshold element 
for consideration of entitlement to A&A.  The law does not 
require this, but in any event interpretive doubt is to be 
resolved in the claimant's favor.  See e.g. Brown v. Gardner, 
115 S. Ct. 552, 555 (1994).  He need only establish a factual 
need for the assistance.

The examiner in January 2003 commented on the veteran's 
functional loss attributed to the service connected 
disability of the lumbar spine.  The record shows the 
neurologic and orthopedic components are rated 50 percent 
combined.  According to the report, he was wheelchair bound 
and could not stand up to assess his gait.  It was reported 
that he had severe limitation of function of standing and 
walking, and that he "was needing a lot of help at home".  
The examiner characterized the functional impairment as 
severe.  An August 2003 VA assessment reported that he had 
difficulty with daily living activities on account of his 
service-connected disabilities.  His spouse was been 
identified as the primary person who must provide ongoing 
assistance with self-care, albeit in varying degrees.  

A VA examiner in September 2003 noted substantial limitation 
of function, in part, on account of the lumbar spine 
disability and reported the veteran used a walker or 
wheelchair at home and needed help taking a shower.  The 
examiner stated the veteran had a moderate functional loss 
due to the pain ands stiffness of the degenerative disc 
disease of the lumbosacral spine.  The veteran has found 
support from other medical professionals regarding his need 
for A&A through the October 2003, and May 2004 examinations 
that were directed to A&A and that, viewed liberally, did not 
rule out the need was a result of the service connected 
disability of the lumbar spine, even though other disorders 
were noted.  Liberally interpreting these reports, in 
particular the May 2004 examination, would support the 
conclusion that he requires assistance to protect him from 
hazards of his daily environment and assist him in activities 
of daily living as a result of the service connected 
disability of the spine.  There is ample evidence of the 
character of his orthopedic and neurologic disorders that 
would seem to support the nonmedical assertions regarding a 
need for A&A.  His difficulties in bathing, walking, and 
other self-care needs are noted in the medical reports.  
Furthermore, VA clinicians in June 2004 and September 2004 
opined that the veteran could not perform many of the 
activities of daily living on account of the severe 
degenerative arthritis of the lumbar spine.  These opinions 
are highly probative as the clinicians undoubtedly were aware 
of the impairment from other disabilities noted in the 
record, in particular the private hospitalization in December 
2003.  In addition, the specific activities requiring 
assistance were identified.

It is obvious that the appellant requires assistance in major 
aspects of daily living and VA clinicians have noted his 
various difficulties due appreciably to the service-connected 
disability.  Further, examinations several years apart noted 
a need for A&A on account of the service-connected 
disabilities.  The benefit of the doubt rule is applicable 
here since there is not a preponderance of negative evidence 
against the claim.  Whatever can be brought against the claim 
from the VA examinations directed to the low back or other 
examination reports of record is outweighed by the documented 
impairment from his spine disability.  Overall, examiners 
have noted the veteran's marked limitations in functioning 
from a physical standpoint that are due to the service-
connected disability.  The conclusions of physicians 
regarding a need for A&A appear to find support in 
information provided in competent medical reports and 
recently the clinicians obviously familiar with his case 
opined in favor of the claim.  The record does not contain an 
examination report that commented on the need for A&A that 
outweighs the evidence in favor of the claim.

The relevant criteria that must be evaluated in assessing the 
appellant's need for regular A&A are set forth in § 3.352(a).  
The enumerated factors need not all be present, but at least 
one must exist to establish eligibility.  From the 
examinations that include references to a need for assistance 
there is ample support to find that the veteran requires 
assistance in major aspects of self-care on account of a 
service-connected disability.  The recent hearing testimony 
provided relevant information on his inability to care for 
himself on a regular basis (T 3-7, 9).  The Board finds that 
the evidence, viewed liberally, shows appreciable physical 
impairment of a degree from the service-connected disability 
that would reasonably require another person to assist him in 
daily self-care tasks.  Complete helplessness is not required 
to establish entitlement, nor does the need for assistance 
have to be constant; only a regular need is required.  

In summary, the veteran has been found to have significant 
service-connected physical impairment, and it appears well 
established to the Board.  VA clinicians have established the 
basis for aid and attendance and he is essentially unable to 
protect himself from hazards incident to daily living on 
account of his service-connected disability or perform 
various self-care tasks.  See Prejean v. West, 13 Vet. App. 
444 (2000); Turco v. Brown, 9 Vet. App. 222, 224-25 (1996); 
38 C.F.R. §§ 3.350(b), 3.352(a) and VAOPGCPREC 21-94.  When 
all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or, as 
here, it is in relative equipoise, with the appellant 
prevailing in either event.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The determination is favorable on the need 
for A&A, therefore there is no need to discuss entitlement to 
SMC based on being housebound.  The rate for SMC based on the 
need for A&A is the greater monetary benefit.  Compare 38 
U.S.C.A. § 1114(l) with 38 U.S.C.A. § 1114(s). 


ORDER

Entitlement to SMC based on a need for A&A of another person 
is granted, subject to the regulations governing the payment 
of monetary awards.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


